In this case the chancellor decided that the transfer of a bond and mortgage of a third person for #3000, the payment of which is guarantied by the seller and another person, in consideration of the sum of $2600 is usurious and void.
Decree of the assistant vice chancellor reversed; and decree directed declaring the assignment of the bond and mortgage and the bond executed therewith inoperative and void, and that they be delivered up and cancelled, and granting a perpetual injunction against any suit thereon.